Citation Nr: 1224065	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 1989 to July 1999.  The Veteran did not request a hearing before the Board.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a left wrist disorder, a left knee disorder, and a left ankle disorder, and granted service connection for nerve root irritation of the right lower extremity, assigning an initial noncompensable (zero percent disabling) rating for that disability.  The Veteran subsequently filed a timely Notice of Disagreement (NOD), specifically disagreeing with the denials of service connection for a left wrist disorder, a left knee disorder, and a left ankle disorder, and the initial noncompensable rating assigned for nerve root irritation of the right lower extremity.  

In June 2009, the Veteran filed a Substantive Appeal to the Board, specifically appealing only the RO's denials of service connection for a left knee disorder and a left ankle disorder, and a higher (compensable) initial rating for nerve root irritation of the right lower extremity.  As the Veteran did not file a timely Substantive Appeal to the Board regarding the RO's denial of service connection for a left wrist disorder, the issue of service connection for a left wrist disorder is not in appellate status and is not before the Board.

In a March 2011 Decision and Remand, the Board partially granted the Veteran's claim for a higher (compensable) rating for nerve root irritation of the right lower extremity, assigning an initial 10 percent disability rating for that disability.  As the record contains no indication that the Veteran has appealed the Board's decision on this issue, the issue of a higher initial (compensable) rating for nerve root irritation of the right lower extremity is not in appellate status, and is not before the Board.  In the March 2011 Decision and Remand, the Board remanded the issues of service connection for a left ankle disorder and a left knee disorder to the Appeals Management Center (AMC) for further development.  In compliance with the March 2011 Remand directives, the AMC procured additional VA treatment records not associated with the claims file, and, in April 2011, provided the Veteran with a VA medical examination to determine the respective natures and etiologies of the Veteran's claimed left ankle and left knee disorders.  In September 2011, the VA examiner who performed the April 2011 VA medical examination wrote an opinion regarding the respective etiologies of the claimed left knee and left ankle disorders after a review of all evidence.  As the AMC complied with the March 2011 Remand directives, the Board will proceed to render a decision on the Veteran's appeals for service connection for left knee and left ankle disorders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  


FINDINGS OF FACT

1.  The Veteran experienced in-service injuries of the left ankle during service, specifically August 1995 and April 1996 left ankle sprains.

2.  The Veteran did not experience chronic left ankle disorder symptomatology during service.  

3.  The Veteran did not experience continuous left ankle disorder symptomatology since discharge from service; or left ankle disorder symptomatology, manifested to a compensable degree, within one year of the July 1999 discharge from service.

4.  The Veteran's current left ankle disorder is not related to service.  

5.  The Veteran reported experiencing a single instance of in-service left knee disorder symptomatology, specifically left knee pain and possible meniscus pain, during service in December 1997.

6.  The Veteran did not experience chronic left knee disorder symptomatology during service.  

7.  The Veteran did not experience continuous left knee disorder symptomatology since discharge from service; or left knee disorder symptomatology, manifested to a compensable degree, within one year of his July 1999 discharge from service.

8.  The Veteran's current left knee disorder is not related to service.  


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disorder is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  Service connection for a left knee disorder is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in March 2008 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish disability ratings or effective dates for the disorders on appeal required by Dingess.    

VA has acquired the Veteran's service and private treatment records to assist with the claim.  In April 2011, VA provided the Veteran with a VA medical examination to determine the natures of the Veteran's claimed left knee and left ankle disorders.  As the April 2011 VA examiner did not have the claims file in her possession at the time of the April 2011 VA medical examination, the VA examiner wrote that she could not offer an opinion regarding the etiologies of the Veteran's claimed left ankle and left knee disorders.  After the AMC provided the April 2011 VA examiner with a copy of the claims file, in September 2011, the VA examiner wrote an addendum to the April 2011 VA medical examination report, indicating her opinions as to the etiologies of the Veteran's claimed left knee and left ankle disorders.  As the September 2011 addendum was written after a review of the claims file, an April 2011 interview with the Veteran, an April 2011 physical examination of the Veteran, and contains findings regarding the respective etiologies of the Veteran's left ankle and left knee disorders supported by the evidence, the Board finds that the April 2011 VA medical examination report and September 2011 addendum are adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for certain chronic diseases, to include degenerative joint disease, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his left ankle and left knee disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's left knee and left ankle disorders because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United State Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection for a Left Ankle Disorder

The Veteran essentially contends that he developed a left ankle disorder during service.  Specifically, in an October 2009 statement, the Veteran indicated that he injured his ankle during the final days of Operation Desert Storm, and that the injury was not recorded in his service treatment records.  The Veteran reported experiencing weakness in the ankle since that incident.  The Veteran indicated that, during service, each time he needed assistance with the ankle, a medic would wrap it in an ACE bandage, give the Veteran a pair of crutches, and send him on his way.  The Veteran indicated that he would return to the medic for further assistance with his ankle, only to be told that he should not worry about the ankle disorder as it would improve with time.  The Veteran stated that the chain of command frowned on service members constantly reporting to sick call.  The Veteran stated that he wore an ankle brace under his uniform for support.  The Veteran stated that his ankle now hurt daily and that he believed that the current left ankle disorder symptomatology was due to the non-provision of proper treatment during service.

In a December 2009 private treatment record, the Veteran again reported that he had experienced a severe left ankle sprain near the end of the First Gulf War.  The Veteran asserted that he should have had special bracing for the sprained ankle during service, but that he did not get any treatment such as special casting or physical therapy because he was out in the field and unable to get direct care for the injury.  The Veteran indicated that, since the in-service left injury, he had experienced recurrent sprains of the left ankle (currently approximating six per year), difficulty with ambulation, and difficulty with pain involving the anterolateral aspect.  

In an April 2011 VA medical examination report, the Veteran indicated that the left ankle injury occurred in March 1991.  The Veteran stated that he was moving equipment from a truck when his foot hit a rock and he twisted his left ankle.  He stated that he was treated by a field medic who put two poles on each side of the ankle and wrapped them in duct tape.  The Veteran stated that this was done as he was out in the field and that there was no other medic available.  

In an April 2012 VA treatment record, the Veteran reported developing multiple injuries, to include a left ankle injury, specifically a high left ankle sprain injuring the interossei ligaments, during an in-service emergency helicopter landing in 1998.  The Veteran indicated that his left leg was caught up under the dashboard during the emergency landing.  The Veteran indicated that he was only offered minimal ankle support and minimal physical therapy during service as his command would not allow it.  

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a left ankle disorder.  The Board finds that the Veteran experienced in-service injuries of the left ankle during service, specifically August 1995 and April 1996 left ankle sprains, but did not experience chronic in-service ankle disorder symptomatology.  In an August 1995 service treatment record, the Veteran indicated seeking treatment for a twisted left ankle.  The Veteran reported that he had slipped on gravel while running and twisted his left ankle inward.  Upon examination, the August 1995 service examiner noted 100 degrees of motion with discomfort; a positive test for tenderness with pressure; a negative test for tenderness upon palpation; and diagnosed a peroneal tendon sprain.  The Veteran was provided with over-the-counter pain medication and a brace to wear while recuperating.

In a September 1995 service treatment record, specifically a 10-day follow-up regarding the August 1995 left ankle injury, the Veteran reported experiencing some pain with onset either at the end of the day or after running.  The service examiner diagnosed a healing left ankle sprain.

In an April 1996 service treatment record, the Veteran reported experiencing a second inversion injury of the left ankle while running.  Upon examination, the April 1996 service examiner noted that the Veteran had mild swelling of the ankle, but that the joint was stable.  The service examiner indicated that X-rays were negative.  The service examiner treated the injury with an ice pack and an ACE bandage.  The service examiner indicated that the ankle symptomatology improved after treatment and allowed the Veteran to leave on crutches.  The service examiner placed the Veteran on modified duty for four days.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic left ankle disorder symptomatology during service.  As noted above, the Veteran contends that he experienced an additional in-service ankle injury other than the August 1995 and September 1996 injuries noted in the service treatment records.  In lay statements and statements to medical examiners, the Veteran indicated that this injury occurred in the field in March 1991.  The Veteran stated that field medics treated this injury with pipes and duct tape.  The Veteran indicated that he experienced chronic in-service left ankle disorder symptomatology, characterized by ankle weakness, after this incident.  

Reviewing the service treatment records, in-service periodic medical examination reports dated September 1992 and September 1994 reflect that the Veteran's lower extremities and feet were normal.  Moreover, in September 1992 and September 1994 lay reports of his medical history, the Veteran specifically denied experiencing swollen or painful joints; arthritis; bone, joint or other deformity; and foot trouble.  As both the September 1992 and September 1994 service medical examiners indicated that the Veteran's lower extremities and feet were normal upon examination, and the Veteran himself specifically denied experiencing any chronic ankle disorder symptomatology in service treatment records dated prior to the reported August 1995 left ankle injury, the Board finds the Veteran's current statements, indicating chronic in-service ankle disorder symptomatology following a March 1991 left ankle injury, are not credible as they are inconsistent with the service treatment records and the Veteran's own more contemporaneous in-service statements indicating a lack of left ankle disorder symptomatology prior to August 1995.  See Caluza, 7 Vet. App. at 510-511 (holding that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

Regarding the Veteran's statements indicating chronic left ankle disorder symptomatology after August 1995, the Board notes that the Veteran experienced in-service ankle sprains in August 1995 and April 1996.  Both ankle sprains occurred when the Veteran reportedly inverted his left foot while running.  In each instance, a service examiner provided treatment, to include the provision of an ankle brace in August 1995 and crutches in April 1996.  Although the Veteran reported experiencing chronic in-service ankle disorder symptomatology, in a March 1999 service discharge examination report, a service examiner reported that the Veteran's lower extremities and feet were normal.  In the same report, the service examiner indicated that the Veteran's low back was abnormal, specifically due to spondylolisthesis at L5-S1.  In a contemporaneous lay report of his medical history, the Veteran specifically denied experiencing swollen or painful joints; arthritis; bone, joint or other deformity; and foot trouble, but indicated that he had experienced hearing loss; a hernia; a recent loss or gain of weight; a head injury; and recurrent back pain or other back injury.  Considering this evidence, the Board finds that the Veteran's recent reports of chronic in-service ankle injury disorder symptomatology, to include any those ankle injuries noted in the service treatment records and those reported by the Veteran which lack notation in the service treatment records, lack credibility as they are inconsistent with the medical findings of a normal ankle at discharge and the Veteran's own statements indicating a lack of ankle disorder symptomatology at discharge.  See id.  

As noted above, in a very recent April 2012 VA treatment record, the Veteran reported experiencing an additional high ankle sprain during a 1998 in-service helicopter crash when his leg was caught under the dashboard.  The Board notes that the Veteran's service treatment records contain no reports of treatment following a 1998 helicopter crash.    

Although the Veteran's service treatment records regarding the Veteran's service-connected low back disability are not related to this claim directly, in a December 1997 service treatment record, the Veteran reported experiencing a low back injury during a 1993 emergency helicopter landing.  The Board notes that the service treatment records document that the Veteran sought treatment for low back disability symptomatology after in-service lifting or heavy weight injuries occurring in September 1992, September 1994, and December 1995, respectively.  In a December 1997 service treatment record, after indicating that he had experienced low back pain ever since the December 1995 lifting accident, the Veteran also reported a history of involvement in a helicopter crash in 1993.  The Veteran indicated that he experienced several days of back pain following that crash, but stated that his current back pain symptomatology had onset in December 1995.  The Board notes that the service treatment records written prior to the December 1997 service treatment record contain no report or notation regarding injuries related to a helicopter accident; yet, subsequently, in an October 1999 post-service VA medical examination report, the Veteran stated that he was in an aircraft crash in 1993, resulting in a sudden onset of low back pain.  He stated that he experienced chronic low back pain and radiculopathy after the crash until a further back injury in December 1995.

Having reviewed the entire record of evidence, the Board notes that the Veteran never mentioned experiencing a left ankle injury in a 1998 in-service helicopter crash until April 2012, over 13 years after the purported injury and over 12 years after discharge from service.  Moreover, the Board notes that the Veteran's account of onset of ankle pain following a 1998 helicopter crash contradicts both the Veteran's previous accounts of a 1993 helicopter crash, resulting solely in low back pain symptomatology, and the Veteran's October 2009, December 2009, and April 2011 statements, indicating ankle disorder onset after a March 1991 incident in which his foot hit a rock.  In addition, in the March 1999 service discharge medical examination, a service examiner noted that the Veteran's lower extremities and feet were normal.  In a March 1999 lay report of his medical history, the Veteran specifically denied experiencing swollen or painful joints; arthritis; bone, joint or other deformity; and foot trouble.  As the Veteran's April 2012 account of chronic left ankle disorder symptomatology following an in-service helicopter crash is inconsistent with both the medical evidence of record and the Veteran's own statements submitted in support of this claim for service connection, the Board finds that the Veteran's April 2012 statements, indicating onset of chronic in-service ankle disorder symptomatology after a 1998 helicopter emergency landing, lack credibility.  See id.    

In his lay statements, the Veteran also asserted that he was not provided with proper care during service, to include the provision of a special cast for his ankle or physical therapy, for his ankle after an in-service injury.  The Veteran also indicated that he did not seek needed in-service treatment for ankle disorder symptomatology, as he was afraid of the consequences of constantly going to sick call.  He also stated that he wore an ankle brace under his uniform, supposedly to avoid having to seek further treatment.  

The Board notes that, in August 1995, service examiners provided the Veteran with a brace after his initial ankle injury.  Ten days later, service examiners reviewed the Veteran's ankle disorder again to insure that it was healing.  Moreover, in April 1996, service examiners released the Veteran on crutches only after performing an X-ray to insure that the Veteran's ankle was normal and that the Veteran's condition was improving.  The service treatment records contain no notation suggesting that the Veteran needed further treatment.  The Veteran did not report any other ankle disorder symptomatology during service, despite seeking treatment for other ailments over the period from April 1996 through his discharge from service, and specifically denied experiencing any ankle disorder symptomatology in the March 1999 report of his lay history at discharge.  

In addition, although the Veteran indicated that he was reluctant to report left ankle disorder symptomatology during service, as he feared adverse consequences, the record indicates that the Veteran sought treatment for the August 1995 and April 1996 in-service left ankle sprains immediately after their occurrences.  Moreover, the record indicates that the Veteran sought treatment for other ailments throughout service, to include a laceration of the left thumb, conjunctivitis, reported hearing loss, and a left wrist injury.  As noted above, the record contains multiple records indicating treatment for a low back disability throughout service, to include the issuance of a back brace and the use of physical therapy.  Again, in the Veteran's March 1999 report of his medical history at discharge from service, the Veteran specifically denied experiencing swollen or painful joints; arthritis; bone, joint or other deformity; and foot trouble, but indicated that he had experienced hearing loss; a hernia; a recent loss or gain of weight; a head injury; and recurrent back pain or other back injury.  The Board notes that the Veteran's March 1999 discharge report of his medical history, as well as his intentional report of symptomatology of other disorders for which he sought treatment during service, casts doubt on the credibility of the Veteran's more recent accounts, indicating chronic and hidden in-service ankle disorder symptomatology for which he chose not to seek treatment.  See id.  
  
Therefore, as the Veteran's recent statements for compensation purposes indicating chronic in-service left ankle disorder symptomatology are inconsistent with the other evidence of record, to include the more contemporaneous service treatment records and the Veteran's own statements therein, the Board finds the Veteran's recent statements indicating chronic in-service left ankle disorder symptomatology lack credibility, and that the weight of the evidence demonstrates that the Veteran did not experience chronic in-service left ankle symptomatology.  See id. 

The Board next finds that the Veteran did not experience continuous left ankle disorder symptomatology since discharge from service; or left ankle disorder symptomatology, manifested to a compensable degree, within one year of his July 1999 discharge from service.  In an October 2009 statement, the Veteran indicated that, upon discharge from service, he sought to claim service connection for every in-service disorder that he had experienced.  The Veteran indicated that, when he attempted to file for service connection for a left knee disorder, VA personnel told him that he could only file a claim for a back disability, as said disability was the reason he was discharged from service.  The Veteran indicated that VA would not help him with filing a claim for any other disorder or filing an appeal until recently.  The Veteran indicated, when he reported for an October 2009 VA general medical examination, the October 2009 VA examiner did not ask him about any disorders other than the low back disability and did not offer a full examination.  

Reviewing the treatment evidence of record, as noted above, in a March 1999 service discharge examination report, the service examiner reported that the Veteran's lower extremities were normal.  In the same report, the service examiner indicated that the Veteran's low back was abnormal, specifically due to spondylolisthesis at L5-S1.  In a contemporaneous lay report of his medical history, the Veteran specifically denied experiencing swollen or painful joints; arthritis; bone, joint or other deformity; and "trick" or locked knee, but indicated that he had experienced hearing loss; a hernia; a recent loss or gain of weight; a head injury; and recurrent back pain or other back injury.  

In an October 1999 VA general medical examination report, the Veteran reported experiencing difficulties with low back pain and tinnitus.  The Veteran also indicated asthma as a child.  Upon physical examination, the VA examiner noted that the Veteran's gait was normal and that the extremities were symmetrical.  The VA examiner diagnosed hearing loss with tinnitus, allergic rhinitis, and childhood allergies.  Otherwise, the VA examiner indicated that the examination was normal. 

In a subsequent October 1999 VA medical examination report, a VA examiner reported providing the Veteran with an orthopedic evaluation to determine the nature of the Veteran's low back disability.  The Veteran reported experiencing pain in the lower back, with intermittent numbness and pain radiating from the low back into the left lower extremity.  After a physical examination, to include neurological testing, the VA examiner diagnosed spondylolysis at L5 with grade one spondylolisthesis, and degenerative disc disease at L5-S1 with intermittent left lower extremity radiculopathy.

In a December 2006 VA medical examination report, provided to determine the nature of the Veteran's service-connected low back disability, a VA examiner indicated that the Veteran's gait was normal upon examination.  The Veteran indicated that he did not use a cane, crutches, or walker to ambulate.  The Veteran stated that he was not unsteady on his feet and did not have a history of falls.  The Veteran stated that he had not experienced any injury since the most recent October 1999 VA medical examination provided to determine the severity of his low back disability.  The VA examiner noted that the only contemporaneous lower extremity disorder symptomatology mentioned by the Veteran involved numbness in the right lower extremity after a half-hour of sitting.  The Veteran stated that he was able to walk one to two miles per day or bicycle 20 minutes daily for exercise.  The Veteran indicated that, due to his back disorder, he could no longer play softball, scuba dive, or do yard-work.  

The record of evidence contains no lay accounts suggesting any post-service left ankle disorder symptomatology until the January 2008 filing of the present claim for service connection for a left ankle disorder.  

The first post-service treatment record indicating treatment for a left ankle disorder is an April 2008 private treatment record in which a private examiner indicated that the Veteran sought assistance for left knee and left ankle pain.  The Veteran indicated that the both the left knee and ankle pain were chronic, but did not provide an onset date.  The private examiner reported examining the Veteran's left knee, but does not indicate providing an examination of the Veteran's left ankle.  

In a June 2008 VA medical examination report, provided to determine the extent of the service-connected low back disability, a VA examiner indicated that the Veteran's gait was normal upon examination.  The Veteran reported that he did not use a cane, crutches, or walker to ambulate.  The Veteran indicated that he was not unsteady on his feet and did not have a history of falls.  The Veteran stated that he had not experienced any injury since the most recent December 2006 VA medical examination provided to determine the severity of his low back disability.  The VA examiner noted that the only contemporaneous lower extremity disorder symptomatology mentioned by the Veteran involved numbness in the right lower extremity after a half-hour of sitting.  The Veteran stated that he was able to walk one to two miles per day or bicycle 20 minutes daily for exercise.  The Veteran indicated that, due to his back disorder, he could no longer play softball, scuba dive, or do yard work.  Of note, the Veteran indicated that he had never had any radiation of pain into his left lower extremity, but that he had always experienced such symptomatology in his right lower extremity.  The VA examiner noted that the Veteran had been service connected for left lower extremity radiculopathy and that the evidence, including the October 1999 VA medical examination report, indicated that the Veteran had experienced left lower extremity radiculopathy.  

In a July 2009 private treatment record, the private examiner who wrote the April 2008 private treatment record indicated that she had provided treatment for the Veteran's left ankle since April 2008.  The private examiner indicated that the Veteran explained to her that he had experienced several ankle sprains during service.  The private examiner stated that the Veteran might have possibly developed arthritis in his ankle by April 2008, and that his current left ankle symptomatology was the same as in April 2008.  The private examiner indicated that the Veteran had told her that his left ankle was weak and tended to invert easily with minimal stress.  The private examiner indicated that the Veteran showed her service treatment records, indicating treatment for ankle sprains.  In the service treatment records shown to her by the Veteran, service examiners reported treating the Veteran for left ankle injuries by providing him with crutches and antinflammatories, and releasing him back to duty after a few days.  The private examiner stated that, in her professional opinion, the Veteran would have benefited from physical therapy after his in-service ankle sprains to prevent his current ankle problems.  

In a September 2009 private MRI report, a private examiner diagnosed a small joint effusion dorsal to the talocalcaneal joint with mild signal abnormality in the posterior fibulotalotibial ligaments with small contusion in the lateral talar dome.  The private examiner also noted a tiny osteochondral defect in the talar dome measuring approximately 2 millimeters in size at the anterior-lateral talus. 

In a December 2009 private treatment record, the Veteran reported having problems with his left ankle since the 1990s.  Specifically, the Veteran indicated that he had a very severe ankle sprain at the end of the Gulf War.  He stated that the in-service ankle sprain should have been treated with special bracing, but that he did not get any specific casting or physical therapy as "they were out in the field" and not able to get direct medical care for the injury.  The Veteran indicated that he had experienced recurrent ankle sprains since that time, difficulty with ambulation, and difficulty with pain involving the anterolateral aspect.  The Veteran indicated that he sprained his ankle approximately six times per year, experiencing significant swelling and discomfort.  The Veteran indicated that he had tried shoe modification and wearing braces, but that neither had worked.  The Veteran stated that braces would cause pain and difficulty with ambulation, and that he still experienced recurrent ankle sprains.  The December 2009 private examiner indicated performing a physical examination and reviewing MRIs and X-rays.  Having done so, the private examiner diagnosed chronic ankle instability secondary to frequent ankle sprains first reported in 1990 during service in the Gulf War.  The private examiner stated that, due to the chronic ankle instability, the Veteran had recurrent ankle sprains which had caused damage to the anterolateral talus.  The private examiner reported that the Veteran had an osteochondritis dissecans (OCD) lesion and that it appeared that it had already lost its osteochondral fragment.  The private examiner stated that the Veteran had already tried conservative care including bracing and activity modification without any significant benefit.  The private examiner reported that the Veteran might have to seek surgical assistance.

In a May 2011 statement, the Veteran indicated that he had not sought recent treatment for his left ankle disorder.  The Veteran stated that he could not afford to pay to see a doctor every time he felt ankle pain or discomfort as he would have to seek treatment at least twice a week.  The Veteran indicated that he wore an ankle brace either when his ankle felt weak or when he could expect to be moving around more during the day.  The Veteran stated that his ankle was weak and would swell sometimes.  The Veteran stated that he was aware constantly of where he was stepping, but that the ankle would sometimes twist on its own.  The Veteran stated that he did not believe that he was given the proper recuperation time for an ankle injury while in service and stated that it was frowned upon to be injured while serving.  The Veteran again stated that he was not allowed to have his left ankle examined during the October 1999 VA general medical examination.  

In an April 2011 VA medical examination report, the Veteran again reported injuring his ankle on active duty.  The Veteran stated that the first time he injured his ankle was in March 1991.  The Veteran stated that he was moving equipment from a truck when his foot hit a rock and he twisted his ankle.  He stated that he was treated when someone put two poles on each side of the ankle and wrapped them in duct tape.  The Veteran stated that this was done as he was out in the field and that there was no other medic available.  The Veteran stated that the second time he hurt his ankle was in 1995 and that he was provided with a walking boot and crutches.  The Veteran indicated that there was some discussion at the time that he should have been put in a cast, but that the service examiners left him in the boot and crutches.  The Veteran stated that he had continued to have left ankle pain since the in-service injuries, which was worse along the left lateral malleoli.  Although the Veteran claimed to have experienced multiple injuries to the left ankle, the Veteran could not provide any specific dates regarding those injuries.  

Having reviewed this record of evidence, the Board finds that the Veteran did not experience continuous left ankle disorder symptomatology since discharge from service.  The Veteran contends that he experienced continuous and chronic left ankle disorder symptomatology, characterized by a weakness in the ankle, since an initial injury in service.  As indicated above, the Board finds that the Veteran account of chronic in-service left ankle disorder symptomatology following an in-service ankle injury is not credible as it is inconsistent with the other evidence of record.  See Caluza at 510-511. 

Regarding post-service symptomatology, the Veteran contends that he experienced left ankle disorder symptomatology at service discharge.  In several statements of record, the Veteran indicated that he was not allowed to file for service connection for a left ankle disorder at discharge and that the October 1999 VA general medical examiner did not allow him an opportunity to discuss his left ankle disorder.  The Board notes that, in the March 1999 service discharge examination report, the service examiner reported that the Veteran's lower extremities and feet were normal.  In a contemporaneous lay report of his medical history, the Veteran specifically denied experiencing swollen or painful joints; arthritis; bone, joint or other deformity; and foot trouble, but indicated that he had experienced hearing loss; a hernia; a recent loss or gain of weight; a head injury; and recurrent back pain or other back injury.  In an October 1999 VA general medical examination report, the Veteran reported experiencing disorders other than his back, specifically tinnitus and asthma.  After examination, the October 1999 VA examiner indicated that the Veteran's ankles were normal.  In addition, the Veteran was provided with an October 2009 VA orthopedic examination during which the Veteran described radicular pain in his lower left extremity.  Of note, the Veteran never described experiencing any left ankle disorder when describing the pain in his left lower extremity to the October 1999 VA examiner.  Therefore, the contemporaneous evidence of record indicates that the Veteran himself denied experiencing any left ankle disorder symptomatology at discharge and, having been given the opportunity to report any disorder symptomatology by the October 1999 VA examiner, failed to mention experiencing any left ankle disorder symptomatology.  Moreover, as the October 2009 VA examination reports, indicating no noted ankle disorder symptomatology, are the only medical evidence of record from that period, the weight of the evidence indicates that the Veteran did not experience left ankle disorder symptomatology, manifested to a compensable degree, within one year of his July 1999 discharge from service.

Although the Veteran contends that VA did not allow him to file a claim for service connection for a left ankle disorder at discharge, and that he did not understand the claims process at the time, the record indicates that the Veteran filed claims for service connection for a left shoulder disorder, hearing loss in the left ear, and tinnitus, and an increased rating for a service-connected low back disability in July 2006.  The Veteran has never explained why he waited until January 2008, close to the time he first reported experiencing post-service left ankle disorder symptomatology, to file the present claim when he apparently knew the filing procedures in July 2006.  The Board finds that the Veteran's failure to file a claim for many years after service, despite his having knowledge of VA procedures at an earlier date, weighs against the credibility of the Veteran's reports of continuous left ankle disorder symptomatology since discharge from service.  

The Board notes that the post-service treatment records dated prior to the Veteran's January 2008 claim for benefits contain no reports of ankle disorder symptomatology, to include recurrent sprains or ankle weakness.  In a December 2006 medical examination report, written regarding the extent of the Veteran's low back disorder, the Veteran specifically denied experiencing any instability on his feet or any history of falls.  In this report, the Veteran reported walking for exercise one to two miles per day.  Upon examination, the December 2006 VA examiner noted that the Veteran's gait was normal.  

When the Veteran initially sought post-service treatment for left ankle pain in April 2008 and, at the time, the Veteran described the condition as chronic; yet, in a subsequent June 2008 VA medical examination report, again written regarding the extent of the Veteran's low back disorder, the Veteran again denied experiencing any instability on his feet or any history of falls, reported walking for exercise one to two miles per day, and walked with a normal gait.  In a December 2009 private treatment record and an April 2011 VA medical examination report, the Veteran reported experiencing recurrent ankle sprains (approximately six per year) and multiple injuries to the left ankle due to weakness; however, when the April 2011 VA examiner asked for a specific date for any such ankle injury, the Veteran could not provide a single date.  The Board notes that the Veteran's reports of continuous ankle weakness and pain, resulting in multiple injuries, since discharge from service are not consistent with the other post-service evidence, indicating a lack of any left ankle disorder symptomatology prior to the filing of this claim.  The Board notes that, subsequent to the Veteran's April 2008 report of chronic ankle pain to a private examiner, the Veteran denied any problems with his feet or walking when speaking to a June 2008 VA examiner two months later.  In addition, the Board notes that the Veteran's failure to provide a specific date for any post-service ankle injury caused by his left ankle disorder also weighs against his credibility as a lay historian.  As the Veteran's recent accounts of continuous left ankle disorder symptomatology, resulting in multiple ankle sprains and injuries, are inconsistent with the more contemporaneous evidence of record, the Board finds that the Veteran's recent accounts lack credibility.  

The Board notes that other evidence also weighs against the Veteran's general credibility as a historian.  Specifically, in August 1997 and February 1999 service treatment records, the Veteran reported experiencing low back pain with radiculopathy into the left lower extremity.  In the October 1999 VA orthopedic examination report, the Veteran reported experiencing pain in the lower back, with intermittent numbness and pain radiating from the low back into the left lower extremity.  After a physical examination, to include neurological testing, the VA examiner diagnosed spondylolysis at L5 with grade one spondylolisthesis, and degenerative disc disease at L5-S1 with intermittent left lower extremity radiculopathy.  The Board notes that VA awarded the Veteran service connection for degenerative disc disease at L5-S1 with intermittent left lower extremity radiculopathy based on the October 1999's VA orthopedic examiner's findings.  In December 2006 and June 2008 VA medical examination reports, when describing his low back symptomatology, the Veteran indicated experiencing low back pain radiating into his right lower extremity.  When asked about his previously reported left lower extremity radiculopathy, the Veteran specifically denied ever experiencing left lower extremity radiculopathy.  The Board notes that the Veteran's repeated comments, indicating that he had never experienced left lower extremity radiculopathy, despite his reported treatment for that particular disability and the grant of service connection for left lower extremity radiculopathy based upon that treatment, calls into question the Veteran's credibility as a lay historian of his medical history.  As the Veteran's recent statements regarding continuity of left ankle disorder symptomatology are inconsistent with the other evidence of record and the Veteran's other statements indicate that the Veteran lacks credibility as a lay historian of his medical history, the weight of the evidence indicates that the Veteran did not experience continuous left ankle disorder symptomatology since discharge from service.  

Finally, the Board finds that the Veteran's current left ankle disorder is not related to service.  As noted above, in the December 2009 private treatment record, the December 2009 private examiner diagnosed chronic left ankle instability secondary to frequent ankle sprains first reported in 1990 during service in the Gulf War resulting in chronic ankle instability.  The Board notes that the December 2009 private examiner did not note reviewing any treatment records prior to writing his opinion.  In fact, the evidence indicates that the December 2009 private examiner's opinion was based entirely upon the Veteran's non-credible accounts of continuous ankle disorder symptomatology following an in-service injury.  Therefore, the December 2009 private examiner's opinion lacks probative value in this matter.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise is not probative).

In the July 2009 private treatment record, the April 2008 private examiner indicated that the Veteran explained to her that he had experienced several ankle sprains during service.  The private examiner indicated that the Veteran showed her "some paperwork" from his period of service, indicating treatment for left ankle sprains.  In the service treatment records shown to her by the Veteran, service examiners reported treating the Veteran for left ankle injuries by providing him with crutches and antinflammatories, and releasing him back to duty after a few days.  The private examiner stated that, in her professional opinion, the Veteran would have benefited from physical therapy after his in-service ankle sprains to prevent his current ankle problems.  The Board notes that the private examiner only reported examining the service treatment records indicating treatment for a left ankle disorder; therefore, the only service treatment records that the April 2008 private examiner could have reviewed were the August 1995 and April 1996 service treatment records, indicating in-service ankle injuries.  Of note, the April 2008 private examiner did not report reviewing the March 1999 VA discharge medical examination report in which the VA examiner found that the Veteran's left lower extremity and foot were normal; or the March 1999 lay report of the Veteran's medical history in which the Veteran himself specifically denied experiencing any swollen or painful joints; arthritis; bone, joint or other deformity; and foot trouble.  The Board also notes that the private examiner apparently did not report reviewing the December 2006 and June 2008 VA medical examination reports in which the Veteran specifically denied experiencing any instability on his feet, any history of falls, or any difficulty with walking.  As the July 2009 private examiner's opinion, indicating current left ankle disorder symptomatology due to a lack of treatment in service, was based on the Veteran's non-credible account of continuous leg disorder symptomatology since service and a very selective review of the treatment records, the Board finds that its probative value in this matter is severely weakened.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (stating that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").    

By contrast, the April 2011 VA examiner noted interviewing the Veteran, reviewing the claims file, and performing a proper examination prior to writing a September 2011 addendum to the April 2011 VA medical examination report regarding the etiology of the Veteran's current left ankle disorder.  In the interview portion of the April 2011 VA medical examination report, the Veteran indicated that his left ankle would roll easily.  He indicated that the left ankle would be more painful during cold weather.  He stated that he experienced stiffness in the left ankle after immobility, and that the left ankle would give way very frequently on any uneven surface.  The Veteran stated that he lacked endurance in the left ankle.  He stated that he had swelling and tenderness to palpation in the left ankle, but no increased heat or redness.  The Veteran stated that he treated the pain by using an ACE wrap, by alternating ice and heat, and by taking over-the-counter or prescription medication.  The Veteran denied experiencing any flare-ups of the ankle, stating that the symptoms were constant.  The Veteran indicated that he wore a neoprene ankle brace if he knew that he would be walking on an uneven surface or if it was a day during which he experienced increased amounts of pain.  The Veteran reported no constitutional symptoms.  The Veteran indicated that he worked as a video editor for the federal government and indicated that he experienced no limitations due to his left ankle disorder in either his occupation or his activities of daily living.

Upon examination, the April 2011 VA examiner indicated that the Veteran's gait was normal.  The Veteran was able to walk into the examining room without assistance and without using any assistive devices.  The VA examiner noted that the Veteran's left ankle was normal to appearance.  The VA examiner indicated some tenderness present along the lateral malleoli to palpation.  The VA examiner noted no laxity in the left ankle.  After reviewing a contemporaneous X-ray report, the VA examiner diagnosed minimal degenerative joint disease of the left mid-foot.  As the claims file was missing, the April 2011 VA examiner indicated that she could not provide an opinion regarding the etiology of the Veteran's left ankle disorder, but indicated that the post-service records indicated no treatment for ankle disorder symptomatology until 2008, nine years after the Veteran's discharge.

In a September 2011 addendum to the April 2011 VA medical examination report, the VA examiner indicated that the she had reviewed the claims file.  The VA examiner noted that the Veteran's service treatment records indicated that, while on active duty, the Veteran was treated for a twisted left ankle resulting in a peroneal tendon sprain in August 1995.  The VA examiner noted that the Veteran was again seen in September 1995 when a service examiner noted that the Veteran's left ankle was healing.  The VA examiner also noted the April 1996 service treatment record in which a service examiner again diagnosed the Veteran as having a left ankle sprain.  The VA examiner noted that, in the March 1999 service discharge medical examination report, the March 1999 service examiner indicated that the Veteran's left ankle was normal.  The VA examiner noted that, despite the medical evidence of record indicating post-service treatment for other disorders, the Veteran did not report any post-service left ankle disorder symptomatology to a provider until 2008.  The VA examiner also noted reviewing both the results of the September 2009 private MRI report and the April 2011 X-ray report.

Having reviewed the information, the April 2011 VA examiner stated that it was less likely than not that the Veteran's left ankle disorder began during service or was otherwise etiologically linked to any in-service event, including the August 1995 peroneal sprain.  The VA examiner noted that a service examiner noted that the August 1995 left ankle sprain was healing in September 1995.  The VA examiner noted that the Veteran resprained his ankle in April 1996; yet, the March 1999 service discharge medical examination indicated that the Veteran's lower extremities and feet were normal.  The VA examiner found that the evidence did not indicate a link between the August 1995 and April 1996 in-service left ankle injuries and the Veteran's current degenerative arthritis of the left mid-foot as the evidence did not indicate a continuity of symptomatology between any in-service injury and the current left ankle disorder.

In reviewing the September 2011 addendum, the Board notes that the April 2011 VA examiner noted the Veteran's in-service injuries and the lack of reported symptomatology thereafter.  Moreover, the VA examiner noted the March 1999 service discharge examination report that indicated that the Veteran's feet and lower extremities were normal.  The VA examiner properly noted the lack of any treatment for a left ankle disorder until April 2008, approximately 12 years since the Veteran's last reported in-service ankle injury and approximately 9 years since the Veteran's discharge from service.  The VA examiner also noted that the Veteran reported experiencing frequent ankle sprains since the in-service injury, but that the Veteran could not provide a single date for such an occurrence when asked.  Therefore, the VA examiner found it less likely than not that the Veteran's left ankle disorder was related to any incident of service, to include the in-service ankle injuries.  Considering that the VA examiner wrote her opinion after a review of the claims file, an interview with the Veteran, and a complete physical, and wrote an opinion based on all evidence of record, the Board finds that the April 2011 VA examiner's report and September 2011 addendum have great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). 

For these reasons, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for a left ankle disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disorder

The Veteran essentially contends that he developed a left knee disorder during service.  Specifically, in an April 2011 VA medical examination report, the Veteran reported experiencing an in-service knee injury during which he twisted his left knee.  The Veteran reported that the disorder was treated with the use of crutches for one week and a brace for two weeks.  In addition, the Veteran stated that he experienced a second in-service knee injury in approximately 1994 when his knee buckled and gave way while running in formation.  The Veteran stated that he tried to go on sick call for this injury, but was told that it was only a sprain.  The Veteran stated that he had problems with his left knee involving clicking in the knee and stretching pain across the patella.  

In an April 2012 VA treatment record, the Veteran reported developing multiple injuries, to include a left knee injury, during an in-service emergency helicopter landing in 1998.  The Veteran indicated that his left leg was caught up under the dashboard upon landing.  The Veteran stated that he experienced constant bilateral knee pain, left worse than right, apparently since the incident.  

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a left knee disorder.    

The Board finds that the Veteran reported experiencing a single instance of in-service left knee disorder symptomatology, specifically left knee pain and possible meniscus pain, during service in December 1997.  Specifically, in a December 1997 service treatment record, the Veteran reported left knee pain with popping.  Upon examination, the service examiner noted edema medial aspect over the joint line times two and a positive McMurray's test upon exam.  The provisional diagnosis was left knee pain and questionable meniscal pain.

As noted above, the Veteran contends that he experienced left knee injuries during service, with one presumably occurring prior to 1994, and the second occurring in 1994; however, in service medical examination reports dated May 1989, July 1990, September 1992, and September 1994, service examiners reported that the Veteran's lower extremities were normal.  Moreover, in May 1989, July 1990, September 1992, and September 1994 lay reports of his medical history, the Veteran specifically denied experiencing swollen or painful joints; arthritis; bone, joint or other deformity; or "trick" or locked knee.  As the Veteran himself specifically denied experiencing any chronic left knee disorder symptomatology in service treatment records dated prior to the reported December 1997 report of left knee pain, the Board finds the Veteran's current statements, indicating chronic in-service left knee disorder symptomatology prior to December 1997, are not credible as they are inconsistent with the service treatment records and the Veteran's own in-service statements indicating a lack of any left knee disorder symptomatology prior to December 1997.  See Caluza at 510-511.

The service treatment records contain no notations indicating diagnosis or treatment for a left knee disorder after the Veteran's December 1997 report of in-service left knee pain.  In a March 1999 service discharge examination report, the service examiner reported that the Veteran's lower extremities were normal.  In a contemporaneous lay report of his medical history, the Veteran specifically denied experiencing swollen or painful joints; arthritis; bone, joint or other deformity; and "trick" or locked knee, but indicated that he had experienced hearing loss; a hernia; a recent loss or gain of weight; a head injury; and recurrent back pain or other back injury.  

The Board notes that the Veteran experience radiculopathy of the lower left extremity during service related to a service-connected low back disability during service.  Of note, in an August 1997 service treatment record, the Veteran reported experiencing low back pain for a day with radiation down his left leg, causing weakness in the left lower extremity.  Upon examination, the service examiner noted strength in the left leg measuring four out of five due to pain with exercises.  The diagnosis was a lower back strain.  Moreover, two weeks after the Veteran's December 1997 report of left knee pain, in an additional December 1997 service treatment record, the Veteran reported experiencing low back pain radiating into the bilateral legs, lasting seconds per occurrence.  At the time, the Veteran did not report any musculoskeletal lower extremity disorder, to include a left knee disorder.  In a February 1999 service treatment record, the Veteran reported experiencing four episodes of left leg pain since January 11, 1999.  The Veteran described these symptoms as radiating pain from the low back.  Upon examination, the service examiner indicated that straight leg raise tests caused left buttock pain.  The Board notes that, in each of these records, neither the Veteran nor the attending service examiner indicated that the Veteran was experiencing any musculoskeletal pain, such as a knee disorder, or any other left leg disorder symptomatology unrelated to radiculopathy.  

In October 2009 and May 2011 statements, the Veteran indicated that he was not provided with proper care for his left knee injury during service.  Specifically, in an October 2009 statement, the Veteran wrote that service examiners would treat his in-service knee injuries by wrapping his knee with an ACE bandage, giving him a set of crutches, and releasing him.  The Veteran indicated that he did not believe that he was given proper recuperation time after his in-service left knee injury.  Furthermore, in both the October 2009 statement and a May 2011 statement, the Veteran indicated that his superiors during service frowned on service members who were injured and reported too often to sick call.  In the October 2009 statement, he Veteran also stated that he wore a knee brace under his uniform during service, supposedly to avoid having to seek further treatment for a left knee disorder.

As noted above, the records contain only a single report of left knee pain during service, occurring in December 1997.  In the December 1997 service treatment record, a service examiner noted the Veteran's reports of left knee pain, examined the Veteran's left knee, and diagnosed left knee pain and questionable meniscal pain.  The record contains no other in-service reports of left knee disorder symptomatology.  Although the Veteran has indicated that he did not seek assistance for his left knee disorder due to a fear of reprisal from his superiors, the Veteran's service treatment records include many records indicating treatment for various disorders, particularly the Veteran's low back.  As the service treatment records indicate that the Veteran often sought treatment for his various maladies and disorders, the Board finds that the Veteran's suggestion that he chose not to seek treatment for a hidden in-service chronic left knee disorder for fear of reprisals from his superiors is inconsistent with the other evidence of record and, therefore, is not credible.  

Moreover, as noted above, in the numerous service medical examination reports included in the claims file, service examiners repeatedly found the Veteran's lower extremities to the normal; moreover, the Veteran, in numerous lay reports of his medical history, denied experiencing swollen or painful joints; arthritis; bone, joint or other deformity; "trick" or locked knee; or any other potential symptoms of a chronic in-service left knee disorder.  As such, the Board finds that the Veteran's more recent statements, indicating a chronic in-service left knee disorder symptomatology that worsened due to a lack of in-service treatment, are inconsistent with the other evidence of record and, therefore, are not credible.  

Therefore, as the Veteran's recent statements indicating chronic in-service left knee disorder symptomatology are inconsistent with the other evidence of record, to include the service treatment records and the Veteran's own statements therein, the Board finds the Veteran's recent statements indicating chronic in-service left knee disorder symptomatology lack credibility.  

The Board finds that the Veteran did not experience continuous left knee disorder symptomatology since discharge from service; or left knee disorder symptomatology, manifested to a compensable degree, within one year of his July 1999 discharge from service.  

The Veteran contends that he had left knee disorder symptomatology, specifically left knee pain, at the time of his discharge from service.  In an October 2009 statement, the Veteran indicated that he sought to claim every in-service injury that he had experienced for the purposes of seeking VA disability benefits at discharge.  In a May 2011 statement, the Veteran indicated that the October 1999 VA medical examiner would not examine his left knee as he was only there for his back.  

Reviewing the treatment evidence of record, as noted above, in a March 1999 service discharge examination report, the service examiner reported that the Veteran's lower extremities were normal.  In the same report, the service examiner indicated that the Veteran's low back was abnormal, specifically due to spondylolisthesis at L5-S1.  In a contemporaneous lay report of his medical history, the Veteran specifically denied experiencing swollen or painful joints; arthritis; bone, joint or other deformity; and "trick" or locked knee, but indicated that he had experienced hearing loss; a hernia; a recent loss or gain of weight; a head injury; and recurrent back pain or other back injury.  

In an October 1999 VA general medical examination report, the Veteran reported experiencing difficulties with low back pain and tinnitus.  The Veteran also indicated having asthma as a child.  Upon physical examination, the VA examiner noted that the Veteran's gait was normal and that the extremities were symmetrical.  The VA examiner diagnosed hearing loss with tinnitus, allergic rhinitis, and childhood allergies.  Otherwise, the VA examiner indicated that the examination was normal. 

In a subsequent October 1999 VA medical examination report, a VA examiner reported providing the Veteran with an orthopedic evaluation of his low back pain.  The Veteran reported experiencing pain in the lower back, with intermittent numbness and pain radiating into the left lower extremity.  The Veteran indicated that he would experience acute episodes of low back pain every two to three months, lasting three to four days, accompanied by left lower extremity radicular pain, especially to the dorsum of the left foot.  At the time, the Veteran did not report any musculoskeletal lower extremity disorder, to include a left knee disorder.  After an examination, the VA examiner's diagnosis was spondylolysis at L5 with grade one spondylolisthesis, and degenerative disc disease at L5-S1 with intermittent left lower extremity radiculopathy.  

In a December 2006 VA medical examination report, provided to determine the extent of the Veteran's service-connected low back disability, a VA examiner indicated that the Veteran's gait was normal upon examination.  The Veteran indicated that he did not use a cane, crutches, or walker to ambulate.  The Veteran indicated that he was not unsteady on his feet and did not have a history of falls.  The Veteran stated that he had not experienced any injury since the most recent October 1999 VA medical examination provided to determine the severity of his low back disability.  The only difficulty the Veteran expressed with either lower extremity was numbness in the right lower extremity, running from the right anterolateral thigh, and pain radiating down the right leg to midcalf.  The Veteran stated that he was able to walk one to two miles per day or bicycle 20 minutes for exercise.  The Veteran indicated that, due to his back disorder, he could no longer play softball, scuba dive, or do yard work.  The Veteran did not report any musculoskeletal abnormalities involving the left knee.  After an examination, the VA examiner diagnosed bilateral spondylolysis with grade one spondylolisthesis of L5-S1, and bilateral neuroforaminal stenosis of modest degree at L5-S1 secondary to the spondylolisthesis.  

The record of evidence contains no lay accounts suggesting any post-service left knee disorder symptomatology until the January 2008 filing of the present claim for service connection for a left knee disorder.  The first record indicating post-service treatment for a left knee disorder is an April 2008 private treatment record in which a private examiner indicated that the Veteran sought assistance for left knee pain.  The Veteran indicated that the left knee pain was a "chronic problem," but also stated that he recently had experienced pain and swelling in the knee after starting a diet and exercise program.  Upon examination, the private examiner found the Veteran's meniscus to be normal; however, the private examiner indicated that the ligaments involving the lateral aspect of the left knee were lax and tender to examination.  The private examiner indicated that she had advised the Veteran to use a knee brace during his walking program, and not to jog or run.  The private examiner recommended the use of a swimming pool or a stationary bicycle for exercise.  

In a June 2008 VA medical examination report, provided to determine the extent of the Veteran's service-connected low back disability, a VA examiner indicated that the Veteran's gait was normal upon examination.  The Veteran indicated that he did not use a cane, crutches, or walker to ambulate.  The Veteran indicated that he was not unsteady on his feet and did not have a history of falls.  The Veteran stated that he had not experienced any injury since the most recent December 2006 VA medical examination provided to determine the severity of his low back disability.  The only difficulty the Veteran expressed with his lower extremity was numbness in the right lower extremity after a half-hour of sitting.  The Veteran stated that he was able to walk one to two miles per day or bicycle 20 minutes for exercise.  The Veteran indicated that, due to his back disorder, he could no longer play softball, scuba dive, or do yard work.  The Veteran did not report any musculoskeletal abnormalities involving the left knee.  After an examination, the VA examiner diagnosed bilateral spondylolysis with grade one spondylolisthesis of L5-S1, and bilateral neuroforaminal stenosis of modest degree at L5-S1 secondary to the spondylolisthesis.  

In the June 2008 VA medical examination report, the VA examiner noted that the Veteran had reported to her that he had never had any radiation of pain to his left lower extremity, but that he had always experienced such symptomatology in his right lower extremity.  The VA examiner noted that the Veteran had been service-connected for left lower extremity radiculopathy and that the evidence, including the October 1999 VA medical examination report, indicated that the Veteran had experienced left lower extremity radiculopathy.  

In a July 2009 private treatment record, the private examiner who wrote the April 2008 private treatment record indicated that the Veteran explained to her that he had injured his knee several times during service.  The Veteran stated that his left knee currently became swollen and hurt after walking.  The Veteran indicated that he had not sought treatment for his left knee disorder since his April 2008 appointment with the private examiner.  The private examiner stated that the Veteran might have possibly developed injuries to the ligaments in his left knee by April 2008 and that the Veteran's left knee symptoms were unchanged since April 2008.  

In a September 2009 private treatment record, specifically a left knee MRI report, a private examiner noted very small joint effusion, minimal increased signal in the medial meniscus, and a probable bone island in the medial femoral condyle.  

In an April 2011 VA medical examination report, the Veteran reported experiencing an in-service knee injury during which he twisted his left knee.  The Veteran reported that the disorder was treated with the use of crutches for one week and the use of a knee brace for two weeks.  In addition, the Veteran stated that he experienced a second in-service knee injury in approximately 1994.  The Veteran stated that he tried to go on sick call for this injury, but was told that it was only a sprain.  The Veteran stated that he had problems with his left knee involving weakness, clicking in the knee, and stretching pain across the patella.  The Veteran indicated that he lacked endurance in the knee, and was unable to stand or walk for more than an hour due to knee pain.  The Veteran stated that he had tenderness to palpation in the left knee.  The Veteran stated that he treated the pain by using an ACE wrap, by alternating ice and heat, and by taking over-the-counter or prescription medication.  The Veteran denied experiencing any flare-ups of the left knee disorder, stating that the symptoms were constant.  The Veteran reported wearing a knee brace while trying to exercise.  Although the Veteran contended that his left knee disorder was related to service, the Veteran indicated that he had injured his left knee approximately two years prior to the April 2011 VA medical examination when he slipped on ice and twisted his knee.  The Veteran stated that he wore a knee brace after this injury until the residual pain improved.  The Veteran indicated that he worked as a video editor for the federal government and that he experienced no limitations due to his left knee disorder in either his occupation or his activities of daily living.  After an examination, to include an X-ray, the VA examiner diagnosed a degenerative spur of the left patella with trace left knee effusion.

In a May 2011 statement, the Veteran indicated that he had not sought recent treatment for his left knee disorder.  The Veteran stated that he could not afford to pay to see a doctor every time he felt knee pain or discomfort as he would have to seek treatment at least twice a week.  The Veteran indicated that he wore a knee brace either when his knee felt weak or when he could expect to be moving around more during the day.  The Veteran stated that his left knee was weak and would swell sometimes.  He also indicated that his knee would pop and crack, and that sometimes it was painful and stiff.  The Veteran stated that he did not believe that he was given the proper recuperation time for his knee disorder while in service as seeking treatment for a medical disorder was frowned upon by his command.    

In an April 2012 VA treatment record, the Veteran stated that he incurred a left knee injury during a 1998 in-service helicopter crash, when his left leg was caught up under the dashboard.  The Veteran stated that he currently experienced bilateral knee pain, left worse than right.  

Having reviewed this record of evidence, the Board finds that the Veteran did not experience continuous left knee disorder symptomatology since discharge from service; or left knee disorder symptomatology, manifested to a compensable degree, within one year of his July 1999 discharge from service.  Regarding post-service symptomatology, the Veteran essentially contends that he experienced left knee disorder symptomatology at discharge.  In several statements of record, the Veteran indicated that he was not allowed to file for service connection for a left  knee disorder at discharge and that the October 1999 VA general medical examiner did not allow him an opportunity to discuss his left knee disorder.  The Board notes that, in the March 1999 service discharge examination report, the service examiner reported that the Veteran's lower extremities were normal.  In a contemporaneous lay report of his medical history, the Veteran specifically denied experiencing swollen or painful joints; arthritis; bone, joint or other deformity; and "trick" or locked knee, but indicated that he had experienced hearing loss, a hernia, a recent loss or gain of weight, a head injury, and recurrent back pain or other back injury.  In an October 1999 VA general medical examination report, the Veteran reported experiencing disorders other than his low back disability, specifically tinnitus and asthma.  Upon examination, the October 1999 VA examiner indicated that the Veteran's left knee was normal.  In addition, the Veteran was provided with an October 2009 VA orthopedic examination during which the Veteran described radicular pain in his lower left extremity, but not musculoskeletal pain.  The October 2009 VA examiner subsequently diagnosed spondylolysis at L5 with grade one spondylolisthesis, and degenerative disc disease at L5-S1 with intermittent left lower extremity radiculopathy.  Therefore, the contemporaneous evidence of record indicates that the Veteran himself denied experiencing any left knee disorder symptomatology at discharge and, having been given the opportunity to report any disorder symptomatology by the October 1999 VA examiner, failed to mention experiencing any left knee disorder symptomatology.  See id.  Moreover, as the October 2009 VA examination reports, indicating a lack of left knee disorder symptomatology, are the only medical evidence of record from that period, the weight of the evidence indicates that the Veteran did not experience left knee disorder symptomatology, manifested to a compensable degree, within one year of his July 1999 discharge from service.

Moreover, although the Veteran contends that he was not allowed to file a claim for service connection for a left knee disorder at discharge, the record indicates that the Veteran filed claims for service connection for a left shoulder disorder, hearing loss in the left ear, and tinnitus, and an increased rating for a service-connected low back disability in July 2006.  The Veteran has never explained why he waited until January 2008, close to the time he first sought treatment for post-service left knee disorder symptomatology, to file the present claim when he apparently knew the filing procedures in July 2006.  The Board finds that the Veteran's failure to file a claim for many years after service, despite his having knowledge of VA procedures at an earlier date, weighs against the credibility of the Veteran's reports of continuous left knee disorder symptomatology since discharge from service.  See id.  

The Board notes that the post-service treatment records dated prior to the Veteran's January 2008 claim for benefits contain no reports of left knee disorder symptomatology, to include pain, swelling, or giving out.  In a December 2006 medical examination report, written regarding the extent of the Veteran's low back disorder, the Veteran specifically denied experiencing any instability on his feet or any history of falls.  In this report, the Veteran reported walking for exercise one to two miles per day.  Upon examination, the December 2006 VA examiner noted that the Veteran's gait was normal.  

As noted above, the first post-service record indicating treatment for a left knee disorder symptomatology is dated April 2008, approximately nine years after the Veteran's discharge from service.  At that time, the Veteran indicated that the left knee disorder symptomatology was chronic, but also indicated that he had only recently experienced pain and swelling in the knee after starting a diet and exercise program.  In a subsequent June 2008 VA medical examination report, the Veteran again denied any problems with his gait or with his stability while walking.  In the April 2011 VA medical examination report, the Veteran indicated that he experienced two left knee injuries during service, the second occurring in 1994, but did not report experiencing continuous left knee disorder symptomatology since discharge from service.  In the April 2011 VA medical examination report, the Veteran stated that he experienced a knee injury in approximately 2009 when he fell on the ice and twisted his left knee.  The Veteran stated that he wore a brace until the pain subsided.  As the Veteran reports that the left knee disorder is manifested, in large part, by pain, the Board notes that the Veteran's report of the pain subsiding after proper treatment for a 2009 knee injury weighs against the Veteran's claim of continuous symptomatology since service discharge from service.  See id.  Finally, in the April 2012 VA treatment record, the Veteran indicated that he experienced presumably continuous left knee disorder symptomatology since a 1998 helicopter crash; however, as the Veteran's April 2012 report of a left knee injury incurred in a 1998 helicopter crash is inconsistent with both the medical evidence of record and the Veteran's own statements submitted in support of this claim for service connection, the Board finds that the Veteran's April 2012 statements regarding continuous left knee disorder symptomatology following a helicopter crash lack credibility.  Considering this evidence, the Board finds that the Veteran's assertions that he experienced continuous left knee disorder symptomatology since service lack credibility as they are inconsistent with the other evidence of record.  See id.    

Moreover, as stated above, the Board notes that the Veteran's repeated comments, indicating that he had never experienced left lower extremity radiculopathy, despite his reported treatment for that particular disability and the grant of service connection for left lower extremity radiculopathy based upon that treatment, calls into question the Veteran's credibility as a historian.  See id.  

Finally, the Board finds that the Veteran's current left knee disorder is not related to service, to include any incident of service.  As indicated above, the April 2011 VA examiner interviewed the Veteran prior to writing the April 2011 VA medical examination report and September 2011 addendum.  During the interview, the Veteran reported twisting his left knee early in service, and subsequently experiencing an additional in-service left knee injury in late 1994 when his knee buckled while running.  Upon an April 2011 physical examination, the VA examiner indicated that the Veteran's gait was normal.  The Veteran was able to walk into the examining room without assistance and without using any assistive devices.  The VA examiner noted that the left knee was normal to appearance.  The VA examiner noted no sign of erythema, edema, increased warmth, or effusion.  The VA examiner indicated tenderness present along the medial and lateral joint lines to palpation.  The knee was stable to varus and valgus forces, and motor strength was five out of five.  After additional testing, to include range of motion testing, and an X-ray examination, the VA examiner diagnosed a degenerative spur of the left patella with left knee effusion.  As the claims file was missing, the April 2011 VA examiner indicated that she could not provide an opinion regarding the etiology of the Veteran's left knee disorder, but indicated that the post-service records indicated no complaints of left knee disorder symptomatology, specifically pain, until 2008, nine years after the Veteran's discharge from service.

In a September 2011 addendum to the April 2011 VA medical examination report, the VA examiner indicated that the she had reviewed the claims file.  The VA examiner noted that the Veteran's service treatment records indicated that, while on active duty, the Veteran was examined for left knee and meniscal pain in 1997.  The VA examiner noted that the service treatment records contained no further documentation indicating treatment for a left knee disorder until the Veteran's discharge.  The VA examiner noted that, in the March 1999 service discharge medical examination report, the March 1999 service examiner indicated that the 

Veteran's lower extremities were normal.  The VA examiner also noted that the Veteran did not report having a "trick" or locked knee on his March 1999 lay report of his medical history at discharge.  The VA examiner noted that, despite the medical evidence of record indicating treatment for other disorders, the Veteran did not report any left knee disorder symptomatology, specifically pain, to a provider until April 2008.  The VA examiner noted both the results of the September 2009 private MRI report and the April 2011 X-ray report.  

Having reviewed the information, the April 2011 VA examiner stated that it was less likely than not that the Veteran's left knee disorder began during service or was otherwise etiologically linked to any in-service event.  The VA examiner noted that there was no evidence documented in the service treatment records of any in-service knee injury.  The VA examiner indicated that the Veteran was examined once for left knee pain during service in 1997, but that the evidence did not indicate the existence of a chronic left knee disorder during service.  The VA examiner noted that the Veteran remained on active duty from 1997 to 1999 without further report of left knee disorder symptomatology.  Having reviewed the post-service treatment records, the VA examiner noted that the Veteran did not report any left knee disorder symptomatology until 2008, 11 years after the last documented report of any left knee disorder symptomatology.  The VA examiner noted that the September 2009 private MRI report did not show any evidence of chronic changes to the left knee.  Therefore, the VA examiner found it less likely than not that the Veteran's left knee disorder was related to any incident of service.  Considering that the VA examiner wrote her opinion after a review of the claims file, an interview with the Veteran, and a complete physical, and wrote an opinion based on all evidence of record, the Board finds that the April 2011 VA medical examination report and September 2011 addendum have great probative value in this matter.  See Prejean, 13 Vet. App. at 448.


For these reasons, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for a left knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ankle disorder is denied.  

Service connection for left knee disorder is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


